Order filed May 10, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00200-CV
                                    ____________

                          ROBERT T. WALLACE, Appellant

                                             V.

               COMMISSION FOR LAWYER DISCIPLINE, Appellee


                       On Appeal from the 152ND District Court
                                Harris County, Texas
                          Trial Court Cause No. 2007-03987


                                        ORDER
       The notice of appeal in this case was filed February 27, 2012. The clerk’s record
has not been filed. The clerk responsible for preparing the record notified this court that
appellants have not made complete payment for the record.            On March 30, 2012,
appellant filed a motion requesting additional time to pay for the record. This court
granted appellant until May 1, 2012 to provide proof of payment for the record and to file
the record. No record or proof of payment was filed. Therefore, the court issues the
following order.
       Appellant is ordered to file the clerk’s record with the clerk of this court within 15
days of the date of this order. See Tex. R. App. P. 35.3(c). If appellants fail to file the
clerk’s record in accordance with this order, the appeal will be dismissed. See Tex. R.
App. P. 37.3(b).



                                        PER CURIAM




                                          2